Citation Nr: 9903836	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  96-07 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
encephalopathy, currently rated as 30 percent disabling, on 
an accrued benefits basis.  

2.  Entitlement to service connection for the veteran's cause 
of death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant's claim for an increased 
rating on an accrued benefits basis for traumatic 
encephalopathy.  The appellant filed an August 1996 notice of 
disagreement and, upon receipt of a statement of the case, a 
September 1996 VA Form 9 substantive appeal.  She was 
afforded an October 1998 personal hearing before a traveling 
member of the Board.

At the appellant's hearing on October 19, 1998, she asked to 
have her claim for service connection for Alzheimer's disease 
withdrawn on the grounds that the veteran's Alzheimer's-like 
symptoms were caused by the shrapnel wound he incurred in 
service.  For this reason, according to the appellant, an 
additional grant of service connection is not necessary; the 
Alzheimer's-like symptoms are manifestations of the service-
connected disability and should be taken into account in 
rating the disability.  The Board agrees with the appellant's 
position on these matters.




On July 22, 1999, the RO denied the appellant's claims for 
accrued benefits and her claim for service connection for the 
cause of the veteran's death.  In August 1996, the appellant 
submitted a notice of disagreement in which she stated ""I 
feel your decision is wrong concerning my claim."  She also 
pointed out that the veteran's illness was caused by the 
wounds he received in World War II.  The appellant's 
statement constitutes a notice of disagreement with the 
decision of July 1999, denying the claim for service 
connection for the cause of the veteran's death.  Under the 
provisions of 38 U.S.C.A. § 7105, the Board may not decide 
this claim at this time, as the RO has not issued a statement 
of the case.  However, a notice of disagreement has been 
filed and the law requires that the RO issue a statement of 
the case and provide the appellant with an opportunity to 
complete the appeal.   


FINDING OF FACT

At the time of his death, the veteran was totally impaired as 
a result of dementia resulting from his service connected 
traumatic encephalopathy.  


CONCLUSION OF LAW

An 100 percent rating is warranted on an accrued benefits 
basis for the veteran's service connected traumatic 
encephalopathy.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.130, Diagnostic Code 
9304-9440 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In June 1994, the veteran filed a claim for an increased 
rating for his service connected disabilities.  The veteran, 
a Purple Heart, Combat Infantry Badge, and multiple Bronze 
Battle Star recipient with World War II combat exposure, had 
been service connected since discharge for residuals of a 
shell fragment wound to the skull.  His service connected 
residuals included a diagnosis of traumatic encephalopathy 
and a loss of skull bone in the right occipital region.  
These were each rated separately as 30 percent disabling, for 
a combined rating of 50 percent.  

In response to his claim, the RO afforded the veteran VA 
examinations in July and August 1994.  It was noted that 
there was no cosmetic or functional impairment due to the 
loss of skull bone in the right occipital region.  The 
veteran's neurological examination found him to be 
"significantly demented", with disorientation to time and 
place.  He could not remember his home address or telephone 
number.  Coherent conversation was not possible.  The 
examiner diagnosed dementia of an Alzheimer's type, but 
suggested this was not related to the veteran's combat 
injuries.  In a January 1995 rating decision, the RO denied 
the veteran increased ratings for his traumatic 
encephalopathy and loss of skull bone of the right occipital 
region.  He filed an October 1995 notice of disagreement 
concerning the traumatic encephalopathy, and was sent a 
statement of the case.  He then filed a VA Form 9 substantive 
appeal in November 1995, perfecting his appeal.  

Also received by the VA were 1995 clinical notes from the 
veteran's treating VA physician.  This medical doctor noted 
increased agitation, crying spells, and memory loss.  The 
veteran eventually could not recognize his wife of 50 years.  
The doctor stated the veteran's dementia was "directly the 
result of WWII combat injuries".  

On May 30, 1996, before his appeal could be presented to the 
Board, the veteran died.  His widow, the appellant, continued 
the increased rating claim for traumatic encephalopathy on an 
accrued benefits basis in June 1996.  This claim was denied 
by the RO in July 1996.  The appellant filed an August 1996 
notice of disagreement and, upon receipt of a statement of 
the case, a September 1996 VA Form 9 substantive appeal.  She 
was afforded an October 1998 personal hearing before a 
traveling member of the Board.  At her hearing the appellant 
testified that the veteran suffered from severe headaches for 
many years since his head injury.  In the years before his 
death, his mental abilities gradually deteriorated, until he 
was no longer able to drive or perform other common 
activities.  Near the end of his life, he needed constant 
care and supervision.  


Analysis

The appellant, the veteran's widow, seeks an increased 
rating, on an accrued benefits basis, for the veteran's 
service connected traumatic encephalopathy.  The veteran died 
in May 1996.  Nevertheless, with regard to accrued benefits, 
the law provides that certain survivors of a veteran are 
entitled to be paid, in a lump sum, the periodic monetary VA 
benefits to which the veteran was entitled at death, or to 
which the veteran would have been entitled based on evidence 
on file at death, for a period prior to the last date of 
entitlement as provided in 38 C.F.R. § 3.500(g).  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000 (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases wherein a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1998).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1998).  

The rating schedule does not list criteria for rating 
traumatic encephalopathy; thus, an analogous rating must be 
employed.  38 C.F.R. § 4.20 (1998).  Under the rating 
criteria for dementia due to head trauma, a 100 percent 
rating shall be assigned for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9304-9440 
(1998).  For the reasons to be discussed below, a 100 percent 
(total) rating is warranted for the veteran's dementia due to 
head trauma.  

In the present case, the veteran was service connected, with 
a 30 percent disability rating, for traumatic encephalopathy 
at the time of his death.  He was also service connected for 
loss of skull bone, and his combined disability rating was 50 
percent.

As an initial matter, the Board must consider the medical 
dispute of record concerning the veteran's dementia and its 
relationship to his service connected traumatic 
encephalopathy.  While the VA examiner who evaluated the 
veteran in September 1994 found no connection between the 
dementia and traumatic encephalopathy, another VA examiner 
who treated the veteran in 1994-96 concluded otherwise.  This 
VA physician, Dr. Still, who also completed the veteran's 
death certificate, stated the veteran's dementia was 
"directly the result of WWII combat injuries".  

The veteran has been granted service connection for traumatic 
encephalopathy as a result of a combat wound to the head.  
For many years, the encephalopathy was rated 30 percent 
disabling.  The veteran did not ask for an increased rating 
until near the end of his life.  The medical reports include 
speculation as to whether the dementia was a manifestation of 
the service-connected traumatic encephalopathy or a 
manifestation of a separate disease, but, as a practical 
matter, nothing in the medical reports establishes a 
reasonable basis for distinguishing service-connected 
dementia from dementia that might have been the result of a 
separate disease.  The service-connected disability, 
therefore, must be rated on the basis of the dementia that 
was present in the last years of the veteran's life.

The veteran's August 1994 neurological examination found him 
to be "significantly demented", with disorientation to time 
and place.  He could not remember his home address or 
telephone number.  Coherent conversation was not possible.  
According to 1995 clinical treatment notes, the veteran 
suffered from increased agitation, crying spells, and memory 
loss.  The veteran could not recognize his wife of 50 years, 
and tended to wander aimlessly.  He was combative when 
restraint was attempted.  The doctor described the veteran as 
"totally disabled" from his service connected head 
injuries.  

The medical evidence establishes that the veteran's dementia 
grossly impaired his thought processes, caused inappropriate 
behavior, and rendered the veteran unable to perform the 
daily activities of life.  He suffered total occupational and 
social impairment, and, for this reason, the manifestations 
of his disability were consistent with the criteria for a 100 
percent rating.

ORDER

A increased rating, to 100 percent, is granted for accrued 
benefits purposes for the veteran's traumatic encephalopathy 
and resulting dementia due to head trauma.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In the rating action of July 1996 which denied the 
appellant's accrued benefits claim, the RO also denied a 
claim for service connection for the veteran's cause of 
death.  In August 1996, the appellant wrote in a notice of 
disagreement "I feel your decision is wrong concerning my 
claim".  In addition, she described the effect on the 
veteran's health of his service connected head injuries.  It 
is clear that appellant intended to disagree with the denial 
of the cause of death claim.  Therefore, full development of 
this claim is required so that she may complete the appellate 
process.  The law mandates that a statement of the case must 
be issued following a notice of disagreement if the matter in 
controversy is not otherwise resolved by a full grant of 
benefits to the appellant or a withdrawal of the notice of 
disagreement.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 1926 (1998).  

Thus, in light of the above, this issue is remanded for the 
following additional development:  

The RO must issue a statement of the case 
to the appellant and her representative, 
and assure that they are notified of the 
steps required to complete the appeal 
under 38 U.S.C.A. § 7105.  

Thereafter, the case should be returned to the Board, if the 
claim is not resolved to the satisfaction of the appellant 
and the appeal is completed in compliance with the law.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

